Citation Nr: 0511869	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  94-36 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for PTSD had not been received, and denied the 
veteran's claim for this benefit.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in March 
2001, it was determined that new and material evidence had 
been received, and the claim for service connection for PTSD 
was reopened.  As such, the issue on appeal will be addressed 
as entitlement to service connection for PTSD in this 
decision.  The Board then remanded the veteran's service 
connection claim to the RO for further development, to 
include obtaining additional medical records and seeking 
additional stressor corroboration, which has since been 
accomplished to the extent possible.  The case is now before 
the Board for appellate consideration.

The Board notes that, in this same May 1992 rating decision, 
the RO also denied the veteran's claim for service connection 
for bilateral hearing loss, and the veteran also appealed 
this denial.  However, as this claim was subsequently granted 
by the RO in a rating decision dated in July 2004, it is not 
presently before the Board.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed inservice 
stressors.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The veteran's claims file contains credible supporting 
evidence which confirms that the veteran's claimed inservice 
stressors occurred.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in December 1991, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in May 
1992, in the supplemental statements of the case (SSOCs) 
issued in February 1994, August 1994, September 1999, 
September 2000, and July 2004, in the Board remand dated in 
November 1996, in the Board decision and remand dated in 
March 2001, at the time of the veteran's hearing before an RO 
hearing officer in August 1994, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in March 2001 and October 2003, the RO 
advised the veteran of the enactment of the VCAA, and 
provided him with detailed information about the new rights 
provided thereunder, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including a psychiatric examination, responses for verifying 
information requests from the National Personnel Records 
Center and the United States Armed Services Center for Unit 
Records and Research, and several personal statements made by 
the veteran in support of his claim.  The veteran testified 
at a hearing before an RO hearing officer in August 1994, and 
a transcript of his testimony has been added to the claims 
file.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 and 
again in October 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer of the appellant's case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
and an SSOC was provided to the appellant in July 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Indeed, the appellant has submitted numerous 
statements and provided testimony to VA showing why he 
believes he is entitled to service connection for PTSD.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

A review of the veteran's claims file reveals that from 
February to June 1993, the veteran was hospitalized at a VA 
facility for treatment of "combat related symptoms," and 
that, at the time of discharge, a primary Axis I diagnosis of 
PTSD was rendered.  Furthermore, the discharge summary for 
this period of hospitalization implicitly linked this 
diagnosis to the veteran's "experiences in Vietnam" and his 
"war experiences."  Thus, the Board's analysis must turn to 
the remaining issue of whether the veteran's reported 
inservice stressors themselves have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, a review of the available official military 
documentation contained in the veteran's claims file reveals 
no evidence that the veteran was engaged in combat with the 
enemy, as contemplated by VA regulations.  The veteran's DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, does not reflect that veteran received 
any decorations or medals which indicate involvement in 
combat.  His military occupational specialties (MOS) while 
serving in Vietnam were listed as a "stock control and 
account clerk," which is not a specialty which, on its face, 
is indicative of a combat role.  Moreover, the veteran's 
service records, including the service personnel records 
contained in the veteran's 201 File, do not otherwise contain 
any entries which show that he received any decorations or 
performed any specific details that would have placed him in 
combat situations.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  These records shows that while stationed in 
Vietnam, he was assigned to the 629th Supply Company (Rpr 
Prts) and the USA Depot QN, and that his principal duties 
included supply clerk and stock control specialist.  
Accordingly, in view of the absence of any official evidence 
that the veteran participated in action against an enemy, the 
Board finds that he did not "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  Therefore, as the veteran has not been shown to have 
been engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.  

In reviewing the veteran's claims file, the Board observes 
that in November 1993, the RO sent the veteran a letter 
requesting specific information regarding any inservice 
stressors he believed had caused him to suffer from PTSD.  In 
response, the veteran submitted a statement, received by VA 
In May 1994, describing his inservice stressors.  He also 
provided testimony at a hearing held before an RO hearing 
officer in August 1994, at which time he provided additional 
stressor information.  The claimed stressors include that on 
one occasion, another soldier went "beserk" and another 
soldier named "Simpson" had to subdue that soldier.  At the 
time of his personal hearing, the veteran was asked to report 
on inservice deaths or casualties of people he knew.  He 
stated that he knew people that were injured and that only 
one guy got killed in his unit, whom he did not know that 
well, and his name was "Davis."

The RO attempted to verify the veteran's claimed stressors by 
contacting the United States Armed Services Center for Unit 
Records and Research (USASCURR).  In a response received by 
VA in June 1998, USASCURR submitted extracts of Operational 
Reports - Lessons Learned (OR-LLs) for the veteran's assigned 
units. It was also noted that Morning Reports (MRs), DA Form 
1, submitted by the 629th Sup Co during 1968-1969, could be 
used to verify daily personnel actions such as wounded in 
action, killed in action, missing in action, casualties 
sustained, or transfers, and these reports could be obtained 
from the National Personnel Records Center (NPRC).

However, there is no indication in the record that the RO 
attempted to obtain the Morning Reports, as suggested by the 
USASCRUR, in order to verify that a person named Davis was 
killed during the veteran's tour of duty in Vietnam or to 
verify that others whom he knew were injured during that 
time.

Therefore, in March 2001 the Board concluded that the record 
indicated the existence of additional documentation, which 
had not yet been sought, which might aid the veteran in 
substantiating his claim and/or corroborating the claimed in-
service stressors.  Therefore, the Board remanded the 
veteran's claim to the RO with instructions that the Morning 
Reports for the veteran's assigned unit, corresponding to his 
dates of duty in Vietnam, be sought on remand.  The Board 
noted that in order to facilitate this search, the veteran 
should also be given an additional opportunity to provide 
more specific information which could aid the RO in verifying 
the claimed stressors.

In addition, the Board observed that the available medical 
records indicated psychiatric treatment at Jacobi Hospital, 
apparently a private facility, in approximately 1983, and 
that these records had not yet been sought in conjunction 
with the claim on appeal.  Thus, the Board instructed that on 
remand, an attempt should be made to associate these records 
with the claims folder. 

Finally, the Board instructed that, following this 
development, if the veteran was shown to have a verified 
stressor(s) he should be scheduled for a VA psychiatric 
examination to determine whether he had PTSD as a result of 
the verified stressor(s).

In response, in March 2001 the RO sent the veteran a letter 
requesting that he complete a return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for all non-VA psychiatric 
treatment providers, to particularly include Jacobi Hospital.  
The RO also included a PTSD stressor letter for the veteran 
to complete and return "to better enable us to try to verity 
any stressors you cite," and informed him that they would be 
contacting the NPRC and the USASCURR to attempt to verify any 
stressors.  Finally, the RO informed the veteran that if 
these sources were able to verify any claimed stressors,  
then he would be scheduled for a VA psychiatric examination.  
This letter was returned to VA as undeliverable.

Therefore, in October 2003, following significant research by 
VA to obtain the veteran's correct current address, this 
letter was re-sent to the veteran.  To date, no response has 
been received from the veteran.

The Board observes that it does not appear that the RO has 
requested Morning Reports from the NPRC, as required by the 
terms of the March 2001 remand instructions.  However, the 
Board finds that this is not prejudicial to the veteran, as 
the Board believes that service connection for PTSD is 
warranted based upon other official military information 
currently of record.  In this case, the veteran testified in 
August 1994 that, shortly after arriving in Vietnam, he was 
assigned to the supply company in Qui Nhon, where the enemy 
"hit a radio station in the area and tried to infiltrate the 
compound."  He indicated that this experience was one of his 
principal stressors, as he had recently arrived in Vietnam, 
and felt helpless since he could not see the enemy.  He also 
testified to various rocket and mortar attacks on the supply 
company at Qui Nhon.  The Board observes that an official OR-
LL received from the USASCURR in June 1998 specifically 
indicates that in May 1968, "an unknown number of enemy 
personnel used satchel charges and grenades on Qui Nhon AFVN 
Radio Station (CR 069199).  Results: 2 US WIA, 1 US KIA, and 
minor damage to living quarters and 2 generators."  The OR-
LLs submitted by USASCURR also serve to "document hostile 
activity affecting logistical operations in the Northern II 
Corps Tactical Zone (CTZ) involving rocket and standoff 
mortar attacks against USASUPCOM, QN," and the fact that in 
February 1969, the sprint TET offensive was launched in the 
area of Qui Nhon.  The Board observes that the veteran's 
service personnel records confirm that the veteran was 
serving as part of the US Army Support Command, Qui Nhon and 
the US Army Depot, Qui Nhon during these times.  Furthermore, 
the Board observes that the Board previously conceded this 
fact in its March 2001 decision and remand, stating that 
"The operational reports provided by USASCRUR confirm that 
the veteran's unit was subject to mortar fire and that there 
was an attempted infiltration of the radio station, which was 
one of the stressors reported by the veteran at the time of 
his personal hearing in 1994."

In this regard, the Board observes that, subsequent to the 
issuance of the March 2001 Board decision and remand, the 
Court issued a decision in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), reaffirming its holding in Suozzi v. Brown, 
10 Vet. App. 307 (1997) that by requiring corroboration of 
every detail, including the veteran's personal participation, 
VA had defined "corroboration" too narrowly.  Id. at 311.  
In Suozzi, the Court found that a radio log, which showed 
that the veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged inservice stressor. Id.  

In Pentecost, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the third element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed inservice stressor occurred.  Thus, 
as the veteran has been diagnosed with PTSD which has been 
linked to one or more verified inservice stressors, service 
connection for PTSD is granted.

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


